Case 2:19-cr-00241 Document 22 Filed 11/05/19 Page 1 of 3 PagelD #: 64

 

 

 

UNITED STATES DISTRICT COURT FOR THE FILED
SOUTHERN DISTRICT OF WEST VIRGINIA
HUNTINGTON GRAND JURY 2018 WW -5 2019
NOVEMBER 5, 2019 SESSION

 

 

 

RORY L. PERRY Il, CLERK
U.S. District Court
Southern District of West Virginia

 

UNITED STATES OF AMERICA

v. CRIMINAL NO. 2:19-cr-00241

21 U.S.C. § 841(a)(1)

21 U.S.C. § 846
SRIRAMLOO KESARI, M.D.

SUPERSEDING
INDICTMENT
The Grand Jury Charges:
BACKGROUND

At all times material to this Indictment:

1. Defendant SRIRAMLOO KESARI, M.D., was a medical doctor licensed to
practice medicine in the State of West Virginia.

2. Defendant SRIRAMLOO KESARI, M.D., had an active Drug Enforcement
Administration (DEA) registration number that allowed him to prescribe controlled substances,
including Schedule III controlled substances, for legitimate medical purposes in the usual course
of his professional medical practice and within the bounds of medical practice.

3. Under the Controlled Substances Act, Title 21, United States Code Section 841(a)
et seq., and Title 21, Code of Federal Regulations, Section 1306.04, a prescription for a controlled
substance is not legal or effective unless issued for a legitimate purpose by a practitioner acting in

the usual course of professional practice.
Case 2:19-cr-00241 Document 22 Filed 11/05/19 Page 2 of 3 PagelD #: 65

4, Defendant SRIRAMLOO KESARI M.D. routinely prescribed various Schedule III
controlled substances, including Buprenorphine Hcl and Suboxone, for his patients outside the

usual course of professional practice and without a legitimate medical purpose.

COUNT ONE
(Conspiracy to Distribute a Controlled Substance)

5. From in or about October 2018, through in or about May 2019, at or near Danville,
Boone County, West Virginia, and elsewhere, within the Southern District of West Virginia,
defendant SRIRAMLOO KESARI, M.D., and other persons, whose identities are known and
unknown to the grand jury, knowingly conspired to commit an offense in violation of 21 U.S.C. §
841(a)(1), that is, knowingly and intentionally to distribute quantities of Buprenorphine Hel and
Suboxone, Schedule III controlled substances.

In violation of Title 21, United States Code, Section 846.

COUNTS TWO THROUGH THIRTEEN
(Unlawful Distribution of Controlled Substances)

6. Paragraphs | through 5 are re-alleged and incorporated by reference as though fully

set forth herein.

7. On or about the dates set forth in each count below, at or near Danville, Boone
County, West Virginia, and elsewhere, within the Southern District of West Virginia, defendant
SRIRAMLOO KESARI, M.D. did knowingly, intentionally, and without authority, distribute a
mixture and substance containing a detectable amount of Buprenorphine Hcl and Suboxone,
Schedule II controlled substances, as listed below, without a legitimate medical purpose and
outside the usual course of professional practice, each of which constitutes a separate count of this

Superseding Indictment:
Case 2:19-cr-00241 Document 22 Filed 11/05/19 Page 3 of 3 PagelD #: 66

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count Approximate Date of | Patient Controlled
Distribution Substance

Z January 4, 2019 Patient A Buprenorphine Hcl

3 January 31, 2019 Patient A Buprenorphine Hcl

4 February 27, 2019 Patient A Buprenorphine Hcl

5 October 26, 2018 Patient B Suboxone

6 November 2, 2018 Patient B Suboxone

7 February 25, 2019 Patient B Suboxone

8 January 10, 2019 Patient C Suboxone

9 February 1, 2019 Patient C Suboxone

10 March 1, 2019 Patient C Suboxone

11 January 14, 2019 Patient D Suboxone

12 January 23, 2019 Patient D Suboxone

13 February 21, 2019 Patient D Suboxone

 

 

 

 

All in violation of Title 21, United States Code, Section 841(a)(1).

MICHAEL B. STUART

“7d Stafes Attorney =
ee

KALBY MACFADDEN

ANDREW B. BARRAS

United States Department of Justice
Criminal Division, Fraud Section

Trial Attorneys, Health Care Fraud Unit

ALLAN J. MEDINA

United States Department of Justice
Criminal Division, Fraud Section
Acting Deputy Chief, Health Care Fraud

 
